The opinion of the court was delivered by
Barrett, J.
The parol agreement was for five years, the defendant agreeing to give a written lease for that period, but did not. The rent was to be $160 a year. Assuming this to have been under that express contract only a tenancy at will, when the plaintiff entered and held possession and paid the rent according to stipulation, the tenancy became converted from one at will to a tenancy from year to year. This is the doctrine as correctly stated by Bennett, J., in Barlow v. Wainwright, 22 Vt., 88, viz: the convertibility of an estate at will into a holding from year to year by the payment of rent. It is not the length of time that the tenant holds and pays annual rent that works the conversion. It is wrought by the fact that the tenant enters and holds under a stipulation to pay annual rent, and pays accordingly. It is needless to repeat á citation of the cases and books on this subject, with comments. It suffices to refer to 4 Kent’s Com., 111, et seq., far-the statement of the law, as the result of the decided cases. When the estate becomes converted to a tenancy from year to year, six months notice of the termination of the tenancy, and looking to the end of the year, is necessary.
Judgment reversed, and case remanded.